Matter of Hicks v Department of Educ. of the City of New York (2016 NY Slip Op 05438)





Matter of Hicks v Department of Educ. of the City of New York


2016 NY Slip Op 05438


Decided on July 7, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 7, 2016

Mazzarelli, J.P., Friedman, Andrias, Webber, Gesmer, JJ.


1673 101065/13

[*1]In re Deborah Hicks, Petitioner-Appellant,
vThe Department of Education of the City of New York, et al., Respondents-Respondents.


Famighetti & Weinick, PLLC, Melville (Matthew Weinick of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Tahirih M. Sadrieh of counsel), for respondents.

Judgment, Supreme Court, New York County (Peter H. Moulton, J.), entered April 14, 2015, denying the petition to annul respondent Department of Education's determination, which upheld petitioner's unsatisfactory annual performance review rating (U-rating) for the 2010-2011 school year, and dismissing the proceeding brought pursuant to CPLR article 78, unanimously affirmed, without costs.
Petitioner failed to show that the U-rating was arbitrary and capricious, or made in bad faith. The evidence demonstrated that the U-rating was based on alleged incidents of misconduct that were substantiated after an investigation conducted by a neutral third party (see Matter of Richards v Board of Educ. of the City Sch. Dist. of the City of N.Y., 117 AD3d 605 [1st Dept 2014]; Matter of Murnane v Department of Educ. of the City of N.Y., 82 AD3d 576 [1st Dept 2011]).
We have considered petitioner's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JULY 7, 2016
DEPUTY CLERK